Reasons For Allowance
Claims 1 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest an encoder comprising divide a VDNA sequence into a plurality of VDNA fragments; associate each VDNA fragment with an archive library sequence (ArcSEQ); generate a read instruction (READ) sequence of differences between each VDNA fragment and each associated Arc_SEQ including sufficient instruction to 15facilitate regeneration of each VDNA fragment from each associated ArcSEQ; and generate a codeword sequence (CodeSEQ) for each VDNA fragment comprising: a codename identifying the associated ArcSEQ;  20the READ sequence associated with the VDNA fragment; and an index sequence (IdxSEQ) including an index mapping of the VDNA fragment in the VDNA sequence.
In combination with other limitations of the claims the prior arts made of record fail to suggest  a data archival system comprising divide a VDNA sequence into a plurality of VDNA fragments; associate each VDNA fragment with an archive library sequence 30(ArcSEQ);  35Ref. No. AA7362-US generate a read instruction (READ) sequence of differences between each VDNA fragment and each associated Arc_SEQ including sufficient instruction to facilitate regeneration of each VDNA fragment from each associated ArcSEQ; and 5generate a physical DNA codeword sequence (CodeSEQ) for each VDNA fragment comprising: a codename identifying the associated ArcSEQ; the READ sequence associated with the VDNA fragment; and an index sequence (IdxSEQ) including an index mapping of the 10VDNA fragment in the VDNA sequence; a deoxyribonucleic acid (DNA) synthesizer interface configured to communicatively couple to a DNA synthesizer; and a DNA synthesizer controller communicatively coupled to the DNA synthesizer interface and to the encoder engine, and configured to send instructions to the DNA 15synthesizer to generate the CodeSEQ as a DNA sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Ganeshalingam (USPGPUB 2012/0089608) discloses a method and systems for processing polymeric sequence data and related information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845